Citation Nr: 1202200	
Decision Date: 01/20/12    Archive Date: 01/30/12

DOCKET NO.  10-13 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for bilateral hearing loss.

3.   Whether new and material evidence has been submitted to reopen entitlement to service connection for tinnitus.

4.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 to September 1972.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which, in pertinent part, reopened and denied claims for entitlement to service connection for hearing loss and tinnitus.  

In July 2011, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is of record.


FINDINGS OF FACT

1.  The claim for service connection for hearing loss was initially denied in an unappealed October 1985 rating decision.  The Veteran later attempted to reopen the claim and was most recently denied in a February 2006 rating decision.  

2.  The evidence received since the February 2006 rating decision is not cumulative and redundant of other evidence of record and raises a reasonable possibility of substantiating the claim.

3.  The Veteran's bilateral hearing loss is etiologically related to noise exposure during active duty service. 

4.  The claim for service connection for tinnitus was initially denied in an unappealed May 2001 rating decision.  The Veteran later attempted to reopen the claim and was denied in a February 2006 rating decision.  

5.  The evidence received since the February 2006 rating decision is not cumulative and redundant of other evidence of record and raises a reasonable possibility of substantiating the claim.

6.  The Veteran's tinnitus is etiologically related to noise exposure during active duty service. 


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen service connection for bilateral hearing loss.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).

2.  Service connection for bilateral hearing loss is warranted.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

3.  New and material evidence has been received to reopen service connection for tinnitus.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

4.  Service connection for tinnitus is warranted.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Claims to Reopen

Service connection for hearing loss was initially denied in an October 1985 rating decision.  The RO determined that the evidence of record did not establish the presence of hearing loss for VA purposes.  The claim for entitlement to service connection for tinnitus was denied in a May 2001 rating decision on the basis that there was no evidence of a nexus between the claimed disability and service.  
The Veteran did not appeal the denials of his claims and the October 1985 and May 2001 rating decisions became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2011).  The Veteran subsequently attempted to reopen his claims for service connection and was most recently denied in a February 2006 unappealed rating decision. 

A claim which has been finally denied in an unappealed rating decision or Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  

The evidence received since the February 2006 rating decision includes a July 2011 letter from a private audiologist.  The audiologist found that the Veteran demonstrated hearing loss in accordance with 38 C.F.R. § 3.385 (2011) and tinnitus.  The audiologist also provided a medical opinion in support of the Veteran's claim.  This evidence is new as it was not previously considered and material as it pertains to unestablished facts of the claims that were previously lacking, i.e. the presence of a current hearing loss disability and a link between the Veteran's hearing loss and tinnitus and service.  Reopening of the claims is accordingly granted.  


Reopened Claims

The Veteran contends that service connection is warranted for hearing loss and tinnitus as they were incurred due to noise exposure during active duty service.  He testified in July 2011 that his duties with the Navy included loading 40-millimeter guns and participating in battle station exercises aboard the USS Fort Mandan.  The firing of the large guns led to temporary hearing loss due to acoustic trauma.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

A July 2011 letter from a private audiologist establishes current hearing loss in accordance with 38 C.F.R. § 3.385 (2011) and complaints of bilateral constant tinnitus.  Although service treatment records are negative for evidence of hearing loss or tinnitus, the Veteran was not provided an audiogram at the time of his separation examination in August 1972.  In addition, the Veteran provided credible testimony regarding his noise exposure during the July 2011 hearing.  The record also contains a June 2009 statement from a serviceman who was stationed aboard the USS Fort Mandan with the Veteran and confirmed that the Veteran participated in the loading and firing of the large guns.  The evidence therefore establishes the first two elements of service connection-a current disability and in-service injury.  
The record also contains competent medical evidence of a link between the Veteran's claimed disabilities and active duty service.  In July 2011, a private audiologist provided a nexus between the Veteran's hearing loss and tinnitus and exposure to acoustic trauma during service.  The audiologist noted that the Veteran had no equivalent post-service noise exposure and his hearing loss and tinnitus were at least as likely as not due to excessive noise during service.  All three elements necessary for service connection for bilateral hearing loss and tinnitus are present in this case and service connection is granted for the claimed disabilities.  

The Board finds that VA has substantially satisfied the duties to notify and assist, as required by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with this appeal given the favorable nature of the Board's decision to reopen and grant the claims.  


ORDER

New and material evidence having been received, reopening of the claim for service connection for bilateral hearing loss is granted.

Entitlement to service connection for bilateral hearing loss is granted. 

New and material evidence having been received, reopening of the claim for service connection for tinnitus is granted.

Entitlement to service connection for tinnitus is granted. 



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


